DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/22/22 has been entered.  Claims 10-27 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/20/22.
Information Disclosure Statement
Despite indicating otherwise in the remarks 8/22/22, no IDS has been provided for the patent literature cited in [0017] yet not cited in an IDS
Drawings
The drawings are objected to for the following:
8/22/22 re-submission of the drawings seems to overcome the line clarity issues for all figures except for Fig. 18.  Re-submission of Fig. 18 is recommended.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Disclosure of Fig. 1 needs review as it seems to be in direct contradiction with applicant remarks 8/22/22; for example:
Remarks 8/22/22 page 21 seems to indicate that Fig. 1 has neither snarl nor intersection; however, [0040] clearly indicates “Fig. 1 shows a condition where a snarl occurs” and therefore “intersection” based on the definition of snarl in [0045]
Similarly, disclosure of Fig. 3 needs review as it seems to be in direct contradiction with applicant remarks 8/22/22; for example:
Remarks 8/22/22 page 13 seems to indicate that Fig. 3 has no entwinement; however, [0040] clearly indicates “Fig. 3 shows a condition where snarls entwine together.”
Furthermore, based on the replacement Fig. 4B having line drawings clarifying illustrations of entwinement, disclosure of Fig. 3 needs review as it is disclosed the same as Fig. 4B in [0040] and yet clearly does not illustrate the same (entwinement)
Appropriate correction is required.
Claim Objections
Claim(s) 16 and 20 is/are objected to because of the following informalities: 
Review is suggested of antecedent basis for “the neighboring pile yarns” in Claim 16 Line 3 and Claim 20 Line 5; applicant seems to have amended for Claim 11 but not for Claims 16 and 20 as indicated in previous objections
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865).
Regarding Claim 10, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the pile is a twisted yarn having a twisting coefficient (see above; inasmuch as it is twisted, it has a twisting coefficient);
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater;
a twisting coefficient of 2.0 or greater.

However, Mandawewala does teach a height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").
As such, Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of a diameter of 0.05625 mm or less, in order to meet the ratio being 40 times or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio to be as such, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially in light of Krishna.

Krishna further at least suggests wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater ([0034] "towel 10"; [0015] "yarn diameter of each pile loop is about 0.8 mm, thereby making the towel bulkier"; [0030] "The 'loop length' of a pile loop is the height of the loop multiplied by two”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala to have a ratio in the range recited in order to provide the bulkiness desired, especially as Krishna shows it is known in the art to modify the yarn diameter depending on the bulkiness desired.  As such, depending on the bulkiness desired, it would have been obvious to modify Mandawewala’s diameter to 0.05625 mm to less, resulting in a ratio of 40 or greater, for the bulkiness desired.

Krishna also teaches wherein the pile yarn is a twisted yarn having a twisting coefficient of 2.0 or greater ([0034] "towel 10"; [0014] "pile yarn having a twist multiplier less than 2.4, so as to provide a greater exposed surface and thereby resulting in quick drying of the terry towel").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s pile yarn to have a twisting coefficient in the range taught by Krishna in order to provide a greater exposed surface for faster drying ([0014]).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 10 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 11, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 10.	
Mandawewala at least suggests wherein a plurality of the pile yarns is arranged in parallel with the warp yarn ([0008] "pile warp", wherein it is known in the art that such a recitation indicates the pile being in the direction of the warp yarn, most likely parallel).

Nevertheless, Tingle further suggests wherein a plurality of the pile yarns is arranged in parallel with the warp yarn (Col. 9 Lines 63-65 "generally, the pile yarns 410 run substantially parallel to the warp yarns 220 and substantially perpendicular to the weft yarns 210").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s arrangement to be parallel as suggested by Tingle as Tingle teaches both variations, known in the art to be interchangeable; as such, such an arrangement would have been obvious to one of ordinary skill in the art as there is a finite number of solutions without unexpected result, wherein one of ordinary skill in the art would understand that parallel is suggested with “substantially parallel”, if not also obvious to try in light of such a recitation.
  
Krishna seems to further teach wherein a gap between neighboring pile yarns is not greater than 0.5 mm (see Figs. 4 and 5; no gaps on the same side; as such, the gap is not greater than 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the arrangement of Krishna, for aesthetic design choice.
Regarding Claim 12, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 11.
Modified Mandawewala further teaches wherein the snarls on the neighboring loop piles entwine together (Krishna already taught there is a gap of less than 0.5 mm in Claim 11, and Claim 10 already taught a pile height wherein the pile loops are longer than the adjacent spacing.  As such, the snarls entwine).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 10 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
	Regarding Claim 13, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 10.
Mandawewala does not explicitly teach wherein the pile yarn has an English yarn count of a range between 50 and 120 (teaches [0013] "Ne 12s, 13.5s ,16s").

Harage teaches wherein the pile yarn has an English yarn count of a range between 50 and 120 (see Fig. 1; [0006] "pile fabric characterized by having a twist"; [0004] "pile fabric having excellent water absorption"; [0018] "single fiber fineness of 3 dtex or less"; [0018] "total fineness of the multifilament is preferably in the range of 20 to 200 dtex"; wherein 49-118 dtex = 50-120 NeC [English cotton count]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with the count of Harage as it is a known count in towels for good absorption ([0004]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 11 and 12 above, further in view of Heiman (USPN 4726400).
Regarding Claim 14, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 11.
Mandawewala does not explicitly teach wherein a plurality of the pile yarns is arranged between the neighboring warp yarns.

Heiman teaches wherein a plurality of the pile yarns is arranged between the neighboring warp yarns (see Fig. 3A, 4; Col. 4 Lines 38-40; "each of the pile yarns 50 of the plurality of pile yarns of each set is comprised of a plurality of two side-by-side strands 50x and 50y"; Col. 2 Lines 11-12 "Fig. 4 …taken essentially on the line 4--4 of Fig. 3"; Col. 2 Lines 7-8 "Fig. 3A is…of Fig. 3"; inasmuch as Fig. 4 shows 50 as a cross-section between warps, and 50 is of a plurality of pile yarns, then there is a plurality of pile yarns between neighboring warps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala with the plurality between warp yarns as taught by Heiman as it is a known design for aesthetics (Col. 6 Lines 12-13).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865).
Regarding Claim 15, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the pile yarn is a non-twisted yarn or a soft twist yarn ([0055] "rope was untwisted in the rope opener"); and
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater;

However, Mandawewala does teach a height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").
As such, Mandawewala discloses the general conditions of the claimed invention except for the express disclosure of a diameter of 0.05625 mm or less, in order to meet the ratio being 40 times or greater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio to be as such, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially in light of Krishna.

Krishna further at least suggests wherein a ratio of a height of the loop pile to a diameter of the pile yarn is 40 times or greater ([0034] "towel 10"; [0015] "yarn diameter of each pile loop is about 0.8 mm, thereby making the towel bulkier"; [0030] "The 'loop length' of a pile loop is the height of the loop multiplied by two”).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala to have a ratio in the range recited in order to provide the bulkiness desired, especially as Krishna shows it is known in the art to modify the yarn diameter depending on the bulkiness desired.  As such, depending on the bulkiness desired, it would have been obvious to modify Mandawewala’s diameter to 0.05625 mm to less, resulting in a ratio of 40 or greater, for the bulkiness desired.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 15 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 16, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
The body of Claim 16 is the same as the body of Claim 11.  As such, see the aforementioned rejection of the body of Claim 11 for the rejection of the body of Claim 16.
Regarding Claim 17, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 17 is the same as the body of Claim 12.  As such, see the aforementioned rejection of the body of Claim 12 for the rejection of the body of Claim 17.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 15 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
Regarding Claim 18, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 15.
The body of Claim 18 is the same as the body of Claim 13.  As such, see the aforementioned rejection of the body of Claim 13 for the rejection of the body of Claim 18.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 16 and 17 above, further in view of Heiman (USPN 4726400).
Regarding Claim 19, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 19 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 20, Mandawewala teaches a pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”) comprising:
a base weave construction ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton.  The pile warp is then woven with the ground warp and weft warp to form the towel") formed of
a warp yarn (see above)
and a weft yarn (see above)
and a loop pile formed of a pile yarn ([0012] "pile warp …produces the pile loops on the towel surface");
wherein the loop pile has a snarl ([0008] "process involves twisting the pile warp"; inasmuch as the pile is twisted, there would be a point of intersection on the pile yarn; and inasmuch as the term "roughly" has been defined, the pile yarn would still constitute a "roughly annular shape", meeting the definition of snarl in applicant’s specification [0045] "loop-shaped pile yarn is twisted in a pile to formed into a part constituted of a point of intersection and a roughly annular shape").

Mandawewala does not explicitly teach wherein the snarls on the neighboring loop piles entwine together.

However, Mandawewala does the height of the loop pile being 2.25 mm ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm").

Krishna teaches an amount of adjacent spacing (see Figs. 4 and 5; no gaps on the same side; as such, the gap/adjacent spacing is not greater than 0.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the arrangement of Krishna, for aesthetic design choice.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Mandawewala teaches wherein the snarls on the neighboring loop piles entwine together (Krishna already taught there is a gap of less than 0.5 mm in Claim 11, and Mandawewala already taught a pile height wherein the pile loops are longer than the adjacent spacing.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snarls entwine).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 20 above, further in view of Tingle et al (USPN 8053379), herein Tingle.
Regarding Claim 21, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 20.
The body of Claim 21 is the same as the body of Claim 11.  As such, see the aforementioned rejection of the body of Claim 11 for the rejection of the body of Claim 21.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), as applied to Claim(s) 20 above, further in view of Harage Ogata (JP 2016/194182), herein Harage.
Regarding Claim 22, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 20.
The body of Claim 22 is the same as the body of Claim 13.  As such, see the aforementioned rejection of the body of Claim 13 for the rejection of the body of Claim 22.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Tingle et al (USPN 8053379), herein Tingle, as applied to Claim(s) 21 above, further in view of Heiman (USPN 4726400).
Regarding Claim 23, modified Mandawewala teaches all the claimed limitations as discussed above in Claim 21.
The body of Claim 23 is the same as the body of Claim 14.  As such, see the aforementioned rejection of the body of Claim 14 for the rejection of the body of Claim 23.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 24, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”)
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishna, Tingle, Heiman) teaches of the pile fabric according to Claim 14 (see rejection of Claim 14),
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).
	
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 25, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”),
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishan, Tingle, Heiman) teaches of the pile fabric according to Claim 19 (see rejection of Claim 19).
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865), Tingle et al (USPN 8053379), herein Tingle, Heiman (USPN 4726400), and Duan (US Publication 8578972).
Regarding Claim 26, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”),
wherein snarls are formed after weaving ([0035] "after weaving, the towels are subjected to steaming to shrink the PVA/cotton pile to about 50%.  The 100% cotton fiber is conditioned by the steaming process, while the PVA/cotton twisted fiber shrinks"; [0037] "under these conditions, the PVA twisted yarn shrinks by at least 45%"; [0037] "if the pile height of the PVA twisted cotton yarn was originally 4.5...the yarn will shrink to a height of 2.25 mm"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishan, Tingle, Heiman) teaches of the pile fabric according to Claim 23 (see rejection of Claim 23).
and the snarls on the neighboring loop piles entwine together (see rejection of Claim 12, taught by Mandawewala and Krishna).

Modified Mandawewala does not explicitly teach wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving.

Duan teaches wherein the plurality of the pile yarns to be arranged between the neighboring warp yarns is drawn through the same dent of a reed for weaving (Col. 5 Lines 56-58 "group terry warp…are threaded through the same dents").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala’s method with that of Duan as a known manufacturing method for terry fabrics (see title), which Mandawewala is also (see abstract), in order for an easier weaving process (Col. 5 Lines 55-56).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandawewala (US Publication 2004/0128811) in view of Krishna (US Publication 2014/0317865) and Ashcroft (USPN 2796654).
Regarding Claim 27, Mandawewala teaches a manufacturing method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure, see [0007] "processes for forming embossed terry towels"; abstract “pile yarn is woven with cotton weft and warp yarns to produce terry fabrics, such as towels”)
a conjugated yarn as the pile yarn ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton"),
a water-soluble yarn is twisted to a water-insoluble twisted yarn ([0008] "process involves twisting the pile warp that will be used for the design on the towels with PVA filament yarn.  The remaining pile warp, which is used to form the background, is 100% cotton", wherein PVA is water-soluble, as further indicated in [0008])
wherein the water-insoluble twisted yarn is a twisted yarn having a twisting coefficient (inasmuch as it’s twisted, it has a twisting coefficient)
wherein the conjugated yarn is woven such that a loop pile is formed ([0012] "pile warp …produces the pile loops on the towel surface"); and
wherein the pile yarn is formed by removing the water-soluble yarn ([0008] "towel is then washed …to dissolve the PVA yarns…this washing dissolves the PVA component in the PVA twisted pile"; [0053] "rinsing to eliminate all of the dissolved PVA"; [0055] "rope was untwisted in the rope opener….full width fabric was then passed through a hot air stenter, which was attached with a weft straightener").

Modified Mandawewala (Mandawewala, Krishna) teaches of the pile fabric according to Claim 15 (see rejection of Claim 15),
a twisting coefficient of 2.0 or greater (see rejection of Claim 10, specifically with Krishna).

Modified Mandawewala does not explicitly teach a water-soluble yarn is twisted in a direction reverse to a water-insoluble twisted yarn.

Ashcroft teaches twisting in a direction reverse (Col. 1 Lines 40-42 "two or more plies which are plied together and given a hard ply twist…and is permanently set"; Col. 2 Lines 24-26 "fabric is treated to remove the temporary set from the pile yarn.  In the case of steam set yarn the set can be removed by steaming or wetting"; Col. 2 Lines 28-33 "the removal of the temporary set permits the non-constrained yarn to be deformed due to the internal stresses produced by the reverse twisting.  The plies separate and coil into the form of interleaved helices"; wherein one ply/yarn soluble inasmuch as it’s considered to have the steam-removable set upon it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mandawewala, if necessary, with the twisting direction of Ashcroft as there are only a limited finite number of solutions (reverse or not) without unexpected results, especially as Ashcroft teaches such a direction is known for plied yarn.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
At the outset, examiner notes there are multiple contradictions both within the remarks and also between the remarks and the original disclosure.
First, examiner notes that applicant remarks for Figs. 1 and 3 are in direct contradiction with the original disclosure (see specification objections aforementioned).
Next, regarding applicant’s remarks on pages 17-21 that Mandawewala does not teach “piles are twisted”, examiner respectfully disagrees.  First, applicant agrees on page 18 that Mandawewala teaches that the pile warp is twisted with indicating Mandawewala [0008] “twisting the pile warp”.  
As best understood, applicant’s remarks are further indicating that Mandawewala cotton pile warp does not teach a snarl as defined in applicant specification [0045]-- examiner respectfully disagrees.  First, examiner notes that applicant arguments on page 18 seems to contradict with applicant arguments on pages 19-21, especially shown in the figures-- the figure on page 18 shows both PVA/cotton in twisted/spiral shape, while the figures pages 19-21, especially starting page 19, seems to show cotton as a stiff, unspiraled material.  Examiner notes that there is no evidence that the diagrams provided (such as on pages 19-21) are of what Mandawewala is disclosing and are speculative.  However, it is clear to one of ordinary skill in the art that the diagram of page 18 is closer to Mandawewala’s disclosure than that on pages 19-21.  One of ordinary skill in the art understands that, unless a (first) material is 100% solid stiff, twisting another (second) material around the (first) material would result in some degree of twist, which would result in the [0045] definition of a snarl; and one of ordinary skill in the art understands that cotton, which is twisted with PVA in [0008] of Mandawewala, is most certainly not 100% solid stiff and therefore would not look like pages 19-21 but more similar to page 18.  Furthermore, examiner notes that the figure of page 18 clearly shows cotton yarn with snarls as it intersects with itself in planar space and is annular-- see annotation before for further clarification of intersection; under broadest reasonable interpretation, Mandawewala meets the term snarl as currently claimed. Applicant seems to be interpreting a much narrower definition of snarl that is not in the claims and should be further amended should a narrower interpretation be desired.

    PNG
    media_image1.png
    200
    532
    media_image1.png
    Greyscale

Regarding applicant’s remarks on page 21 that “even if Examiner’s interpretation is adopted in Mandawewala invention, the pile will never shrink with steam,” examiner respectfully disagrees for multiple reasons.  
Firstly, examiner notes that the general concept of “height shrink” shown on page 19 seems to be in agreement with Mandawewala, and therefore applicant seems to agree that the pile shrinks with steam.  Furthermore, examiner notes that applicant’s illustration on the left side of page 21 further annotated with “no snarl” is actually a copy of Fig. 1 of the disclosure.  As such, the annotation “no snarl” is in direct contradiction with the original disclosure, which discloses Fig. 1 as with snarl ([0040]).  As such, as best understood, especially as page 21 illustration of Fig. 1 “no snarl” is in direct contradiction with the original disclosure, examiner is properly interpreting Mandawewala as it is disclosed, with examiner interpretation being modification to Mandawewala’s diameter and not to other elements such as shrinking or snarl; as such, since Mandawewala discloses in [0038] that the pile fibers shrink with steam, it is unclear why applicant believes Mandawewala does not teach that the pile shrinks with steam.  
	Next, regarding applicant’s remarks on pages 21-22 that Mandawewala’s disclosure of 0.05625 mm is too far from the towel industry’s common sense, examiner respectfully disagrees, for multiple reasons.
	Firstly, examiner notes that a yarn being 0.05625 mm is not outside the realm of what one of ordinary skill in the art would expect for a yarn with cotton. One of ordinary skill in the art knows that it is known in the art that cotton has a diameter from 11 to 22 microns (see extrinsic evidence International Year of Natural Fibres NPL).  As one of ordinary skill in the art understands that cotton is staple fiber and therefore Mandawewala is not twisting with a single staple of cotton but instead a sliver (see page 272 in extrinsic evidence Textile Science), one of ordinary skill in the art would understand that a yarn can be on the magnitude of 0.05625 mm.  
Next, examiner notes that no evidence has been provided for applicant’s statement on page 22 that 0.05625mm = Ne250s.   
	Furthermore, examiner notes that though applicant references P270 of “Woven Terry Fabrics” by Singh et al, such a reference has not been provided by the applicant.  Examiner was able to find a potentially similar reference, wherein page 270 correlates to section 16.2.4 which, as best understood, does not necessarily limit the towel industry’s measurements of cotton to Ne 12s-16s but merely indicates that Ne 12s-16s is one such range for cotton.  
	Nevertheless, even if cotton was limited to Ne of 12s, examiner notes that based on equations converting mm to Ne utilizing equations found at extrinsic evidence Textile Learner NPL and conversions found at extrinsic evidence Swicofil NPL, examiner’s indication of 0.05625 mm or less seems encompass a range meeting Ne 12s.  Especially as no support has yet been provided for applicant’s statement that 0.05625 mm is Ne 250s and as calculations from Textile Learner NPL and Swicofil NPL seem to indicate otherwise, applicant argument is not persuasive.  For further clarification:
Textile Learner NPL indicates that diameter of cotton (mm) = 0.0037 x (√Tex)
Swicofil NPL indicates that Tex = 591/Ne
As such, 0.05625 mm is 0.0037 x (√(591/Ne))
As such, 231.122169=591/Ne
Therefore, Ne = 2.55s, where d= 0.05625 mm
which is not equivalent to applicant statement 0.05625 mm = Ne 250s.

As for examiner statement that limiting cotton to Ne of 12s still meets the range of 0.05625 mm or less, based on the equations above, for Ne = 12s, then diameter will be:
d (mm) = 0.0037 x (√(591/12))
therefore diameter = 0.025966 mm,
which meets the examiner-indicated range of 0.05625 mm or less,
which again is a range for cotton yarn not unknown in the art for single cotton staple diameter being in microns.

Regarding applicant’s remarks on page 23 pertaining to Krishna, examiner respectfully disagrees.  Examiner notes that Krishna was initially utilized to indicate that it is known in the art to modify diameter based on bulkiness desired (see Krishna conventional diameter [0005] modified in [0015] for bulkiness), not necessarily for its specific numbers of diameter as indicated in applicant’s remarks.  Krishna was then utilized to teach specific twist coefficient numerals based on drying time.  As such, applicant’s arguments pertaining to the ratio are not found persuasive.
Furthermore, pertaining to applicant’s remarks on page 23 that “it is well known by those skilled in the art that the pile height of towels is about 5-9mm”, examiner respectfully disagrees.  Although applicant references Singh page 264 for support, examiner notes that such a reference was not provided-- examiner was able to find a potentially similar reference, where page 264 correlates to section 15.6.12 which, contrary to applicant argument, does not limit pile height to 5-9mm, but is one such instance of a range for pile height.  Examiner further directs applicant’s attention that as Mandawewala already specifically teaches a value of pile height of 2.25 mm which is being utilized, applicant’s arguments pertaining to Krishna are not found persuasive.  
	As such, applicant’s remarks continuing on page 24 pertaining to certain pile height taught by Krishna for bulkiness teaches away from lightweightness, such arguments are not found to be persuasive as, again, Krishna was not utilized for its pile height values.  Furthermore, examiner notes that one of ordinary skill in the art would know to balance bulkiness and lightweightness, wherein lightweightness has not yet been claimed or utilized in the rejection of the independent claims.
	Similar response applies to the other independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Moore (USPN 4998419), Gupta (US Publication 2017/0088986) directed to entwining; Kasaoka et al (USPN 6076242) directed to snarls.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732         
                                                                                                                                                                                               
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732